 56DECISIONS OF NATIONALLABOR RELATIONS BOARDSouthern Paper Box CompanyandUnited Paperwork-ersInternationalUnion,AFL-CIO.Case26-CA-4073November 8, 1973SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn May 20, 1971, United Papermakers andPaperworkers,AFL--CIO,'was certified as theexclusive representative of Respondent's employeesfollowing an election held pursuant to a DecisionandDirectionofElectionand the subsequentresolution of Respondent's objections, which wereoverruled.2Thereafter, on October 22, 1971, theNational Labor Relations Board issued its Decisionand Order in the instantcase,3finding that Respon-dent violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the certified Union. TheBoard, accordingly, ordered the Respondent, uponrequest, to bargain collectively with the Union.Respondent refused to comply with this Order,contending that the Board's certification of theUnion was invalid.On January 31, 1973, the United States Court ofAppeals for the Eighth Circuit issued its decision4denying enforcement of the Board's order withoutprejudice to a renewal of the Board's enforcementpetition, after further consideration by the Board.The court held that two of Respondent's objectionsto the election based on union and employee conductprior to the election raised issues which should havebeen resolved by the Board upon a hearing. Accord-ingly, the court remanded the case to the Board.5On March 28, 1973, the Board issued an order inwhich it reopened the record, remanded the case forfurther hearing consistent with the opinion of thecourt, and directed the Administrative Law Judge,upon conclusion of the hearing, to prepare and serveon the parties a supplemental decision containingfindings of fact, conclusions of law, and recommen-dations. Pursuant to notice, a supplementary hearingwas held on May 16 and 17, 1973, before Adminis-trative Law Judge Benjamin B. Lipton.On June 26, 1973, the Administrative Law Judgeissued the attached Supplemental Decision. Thereaf-IOn May 5, 1972, the original Charging Party, United Papermakers andPaperworkers, AFL CIO, merged with International Brotherhood of Pulp,Sulphite and Paper Mill Workers. The Charging Party's name in the instantcase was amendedupon the unopposed motion of the Union at the May 16,1973, hearing.2Case 26-RC-393 1; decision not printed in NLRB volumes.3 193 NLRB 881.4N.LR.B v. Southern Paper Box Co,473 F.2d 208 (C.A 8, 1973).5Respondent presented six objections to the election on appeal to theter, theRespondent filed exceptions to the saidDecision and a supporting brief. The Union refiledits brief to the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and, to the extent consistent herewith, hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis Recommendation.Respondent objects to the conduct of the election,in part, on the ground that, although no actualviolence of any sort occurred, threats made by fellowemployees created an atmosphere which rendered afree election impossible.In determining whether such an atmosphere did, infact, exist the Administrative Law Judge discussed indetail all the record testimony. He discredited thetestimony of Reed, Ellis, and Hoover as to allegedthreats by Lawson, who was at that time employedby Respondent and described by Reedas a small orshort boy. These alleged threats by Lawson included:(a) according to Reed, who had already signed aunion card, that Lawson, who normally walkedahead or behind her during her two-block walk homefrom the plant, came alongside and was speaking-apparently to an unidentified boy companion-ofgetting another employee and a supervisor to supportthe Union by "something like blow up his truck andburn his house and take care of [them]"; (b)according to Ellis, saying at the timeclock that hewas going to use an open pocketknife which he waspointing toward Hoover, who was in front of himand unaware of the incident; telling Ellis and Hooverat the timeclock several days later that he wascarrying a gun, and then looking over at Hoover andsaying he "didn't want to catch a certain party out atnight by herself"; and (c) according to Hoover,sitting in her parked car at lunchtime, asking her tosign a union card-which she declined to do-andsaying she "stood a pretty good chance of losing herjob if she did not," plus saying, several weeks later,that if she "wasn't for it, he'd catch [her] out awayfrom there." 6courtObjections1, III, IV, and V, concerningalleged union nusrepresenta-tions of wage rates and benefits, werefound bythe court to be insufficientto warrant hearing and are not in issue.6The Administrative Law Judgenoted Hoover's positive denials that shehad signed a card or giventhe Board agent an affidavit,both of which werein evidence.We do not adopthis further conclusion, after discreditingHoover generally,that the allegedthreats byLawson-other than job loss-if made,donot "rise tothe level ofactual threats."207 NLRB No. 3 SOUTHERN PAPER BOX COMPANY57Concerning alleged threats by employee Keaton,7there was conflicting testimony. The AdministrativeLaw Judge credited employee Andrews' account of athreat to Williford about job loss if the Union camein, an account which, unlike that of Williford, didnot include the alleged statement by Keaton that theWilliford family gas station "could be burglarized orbroke into."8 The Administrative Law Judge alsocredited employee Valentine on the basis of plausi-bility.Valentine denied making an alleged threat toemployee Henry, who was originally Respondent'switness at the investigatory stage of these proceed-ingsandwas neither called as a witness norquestioned by Respondent at the hearing. Directexamination of Henry by counsel for the RegionalDirector reveals that Henry was extremely unsure ofany threat by Valentine. On cross-examination bycounsel for the Union, Henry testified: "he may havetold what I said, but I don't think he said much ofanything."Upon review of the entire record, we find no basisfor reversing these credibility resolutions of theAdministrative Law Judge concerning alleged threatsby Lawson, Keaton, and Valentine, as urged by theRespondent.Concerning the bomb prank incident involvingJamesWhisnant, we see no merit in Respondent'scontention that the timing, a month before theelection, necessarily related to organizational activitybecause there had been no such occurrence beforethat activity or since. That Whisnant considered theprank as a joke is evidenced by the fact that he didnot even search the vehicle after reading thecardboard sign saying there was a bomb in the noseof the trailer.We agree with the Administrative LawJudge that there is no basis on which to attribute theprank to the Union or any employee, or concludethat it was related to the pending election. We furtheragree with the Administrative Law Judge's analysisof the incident involving D. L. Harkey, a supervisor,thatCharlesVaughan, in discussing newspaperreports concerning an organizational drive at aneighboring plant, toldHarkey that if anyonecrossed picket lines, "they wouldn't do it but once."9A remark of this sort to a supervisor, without otheremployees present, could not have affected the vote.There remains for our consideration the Harrisincident which the Administrative Law Judge viewedas a threat, although he found it ambiguous and notdirected to an employee. According to employeeMons, Supervisor Hall-who before being made asupervisor onMarch 1,1 had signed a union card7We correct to read "April 6" instead of "April 16" the date of thelunchroom incident involving James Keaton' Inasmuch as the Administrative Law Judge'has credited Andrews, wedo not reach, nor do we concur in, his further opinion that Keaton's alleged-walkedinto the printing department about 2 weeksbefore the election,whereupon employee Harriscommented to Mons that if"Hall didn't change hismind about the Union he would burn his housedown."We disagree with the Administrative LawJudge that the threat"was ambiguous as to whetherhe was speaking for or against the Union"inasmuchas the record establishes that Harris was a wellknown union sympathizer,but agree that it was notdirectedatany employee.However,assumingHarris' remark was intended as an implied threat toMons, despite specifying the house of Hall,we wouldnot, on that alone,conclude that the election wasconducted amid an atmosphere of fear or reprisalwhich rendered a free election impossible.Accord-ingly,we affirm the Administrative Law Judge'sfinding that Objection II should be overruled.Concerning Objection VI, the Administrative LawJudge found that Brown,the International represent-ative of the Union,responded to employee remarksat a February 1971 union meeting,concerning the1970 bonus cut and President Karcher'strip toEurope several months before the bonus announce-ment, by saying:"Well, that's probably where therest of your bonus went."He also found that Brownmade similar statements before the election at thehomes of two employees.On March 11,Respondentposted a question and answer bulletin which includ-ed the reason for the bonus cut of the previous year.Also, the Administrative Law Judge found thatRespondentwas aware of employee sentimentlinking the bonus cut and the overseas vacation ofKarcher,crediting former Supervisor Harkey that hereported such sentiment to Respondent's vice presi-dent more than 2 weeks before the April 9, 1971,election.Thus, ample time was available for Respon-dent to respond but it did not see fit to deny anyrelationship between the bonus cut and the vacationthatwent before, or to supply economic datasupporting the cut.Contrary to Respondent's con-tention,we do not find Brown'sremarks ' to be"campaign trickery"but merely a typical response inlinewith then current employee speculation, towhich Respondent could have addressed itself had itdesired to do so.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Southern Paper Box Company, Little Rock, Arkan-sas, its officers, agents, successors, and assigns, shallstatement, according to Williford's version, "would reasonably be regardedas a vague predict" rather than a threat."9That Vaughan, who did not testify, also rererred to newspaper reportsto the effect that people had cars turned over "and stuff like that" is notclear from the record. It appears that Harkey made the statement 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDtake the action set forth in our original Order datedOctober 22, 1971, as amended November 1, 1971.SUPPLEMENTAL DECISIONBENJAMIN B. LIPTON, Administrative Law Judge: Thisproceeding was conducted before me on May 16 and 17,1973, in Little Rock, Arkansas, for the limited purpose ofproviding a formal hearing on certain objections-to anelection involvingUnited Paperworkers InternationalUnion,' pursuant to a remand of the United States Courtof Appeals for the Eighth Circuit.2 In Case 26-RC-3931,theBoard had certified the Union as the exclusiverepresentative in a production and maintenance unitfollowing an election held on April 9, 1971,3 and thesubsequent resolution, after administrative investigation, ofvariousobjections filed by Respondent .4 Thereafter,Respondent refused to honor the Union's certification, andthe Board issued its Decision and Order on October 22,1971, finding Respondent in violation of Section 8(a)(5) ofthe Act .5 The Eighth Circuit denied enforcement of theBoard'sOrder and remanded the case for hearing onissues, delineatedby the court,as arising from Respon-dent's Objections II and VI. On March 28, 1973, the Boardordered the record reopened for hearing "in accordancewith the Court's remand." 6In consideration of the pertinent orders and documents,the briefs filed herein by Respondent and Union, therecord at the reopened hearing,7 and my observation of thedemeanor of the witnesses, I make the following:Findings and ConclusionsIOBJECTION IIAs the court noted, Respondent indicated it hadaffidavits to show that five affiants or other employees hadbeen threatened by still other employees with loss of jobs,property damage, and physical violenceunless thesethreatened employees continued to support the Union, andthat such threats were communicated to at least 15employees. For, the purpose of the hearing, the courtspecifically laid down that the tests are to determine (a)whetherthe alleged threatswere in fact made; (b) howbroadlytheywere communicated, and whethertheycreatedan atmosphere of fear and reprisal so as to render a freeexpression of choice impossible.8Before examining therelevant evidence taken at the hearing,itshould beobserved that Respondent persistently sought to adducematters not relied upon in its allegations before the Boardand the court, or in a purely exploratory search forevidence 2 years after the events; 9 attempted to showgeneral elements of "atmosphere"without first establishingthe specific threats alleged; and sought to introduce remotehearsay evidence to establish certain of the alleged threatswithout offering the - direct testimony of the employeesimmediately involved or undertaking to show that theprimary witnesses were not available.10A.Richard LawsonSeveral incidents involve alleged misconduct by Lawson,then employed as a "scrapper" but who since left hisemployment with Respondent and, as agreed by all parties,was not available as a witness.(1)Hazel Reed's testimony:She was returning fromwork to her home two blocks from the plant. "These boyswere either ahead of me every day, or behind me everyday, to and from work. And this one day one of themwalked ahead of me and one of them walked behind me,and they was talking about they was going to `do in'VirdonWinston's house and car, and A. G. Henry."(Henry was an employee of Respondent, and WinstonVirden, as properly named, was a foreman.) Then shestated that Lawson" was walking "up next to" her but shedid not know the name of his companion, except that healso worked as a scrapper -in the plant. The two "boys"were talking about getting employees to support the Union,and Lawson said "something like blow up his truck andburn his house and take care of" Virden and Henry.Lawson did not say anything to her, and she did not knowwhere he was looking when he uttered the threat.She "felt"that it was intended to apply to her. From this day until theIThe name appears as amended pursuant to the Union's unopposedmotion granted at the hearing The charge herein had been filed by UnitedPapermakers and Paperworkers, AFL-CIO, which effectively merged withInternationalBrotherhood of Pulp, Sulphite and Paper Mill Workers,AFL-CIO, as of May 5, 1972.2N L R B v. Southern Paper Box Co—473 F.2d 208 (CA. 8, 1973).3In the election,83 votes were cast for,and 72 against,the Union, with 4ballots challenged.4The Board denied Respondent's request for review containing specificexceptions to the Regional Director's supplemental decision and certifica-tion of March 11, 1971.5193 NLRB 8816The evidence uncovered by the Regional Director in his investigationof Respondent's Objections II and VI was made available to the parties atthe hearing.7The hearing was conducted generally in accordance with theprocedures applicable in nonadversary proceedings-particularly in placingupon the Respondent the burden of going forward with evidence in supportof its election objections Respondent's position that the Board or the Unionhad the initial burden of producing evidence on the objections in issue wasrejectedBill's Institutional Commissary Corporation,186 NLRB 597, fn 5.And seeN.L.R B v Griffith Oldsmobile, Inc.,455 F.2d 867, 870 (C.A. 8,1972);Shoreline Enterprises ofAmerica, Inc. v. N.L.R.B.,262 F 2d 933 (C.A.5, 1959)-holding that the "heavy burden" of proof is on the partyseekingto overturn the election.8 In so holding,the court recognized "that neitherUnionnor employerscan prevent misdeeds or misstatements by persons over whomthey have nocontrol, andthat a rule giving the same weight to conductby third personsas to conductattributable to the partieswould substantially diminish thepossibilityof obtainingquick andconclusive election results.Nevertheless,representational elections will be set aside where nonparty misconduct hastaken place and such conduct is shown to have created an atmosphere offear and reprisal..."citingManning,Maxwell & Moore, Incorporated v.N.LR.B.,324 F2d 857, 858 (CA. 5, 1963) And seeModineManufacturingCompany,203 NLRB No. 77.9 In theManningcase,id at pp. 858-859, see also the holding thatevidence offered in the complaint hearing of additional preelection threatsas basis for objectionsneed not beadmittedwhere not shownto be newlydiscovered and previouslyunavailableio SeeAddison Shoe Corporation,184 NLRB 333 (fn.1), remanded 450F.2d 115 (CA. 8, 1971).Ido not construe the latter opinion of the court,citedby Respondentin its brief, as requiring the admissionof any sort ofhearsay testimonyin a Boardnonadversaryformal hearing of thistype. Thepresent case is distinguishable,especiallyin view of the broad nature of the"atmosphere"allegation,the characterof the testimony sought to beadduced in relationto the issues,and the need reasonably to control theevidence withinthe specificareas delimitedby the Court.11Whom she describedas a smallor short "boy-" SOUTHERN PAPER BOX COMPANY59electionwas over, she carried agun inher purse at workand at home. She did not report the threat to anyone.12Before thisincident' she had signed a union card.Thereafter, when Lawson tried to give her a card, she toldhim she already had one. Lawson asked her to pass thecard to another woman, and she did so.It- ismy distinct impression from Reed's testimony andher demeanor that she was greatlyexaggeratingthe factsand the extent of her fears. The story lacks plausibility, andI do -not believe it as given. Reasonably, any person in thestated circumstances would have reported the matter to theemployer or the police or conveyedsomewarning toVirden and Henry of such a serious threat. Nor is itconvincing that she would have thought herself the objectof the threat. Among other things, she disclosed that shehad previously signed a union card and had cooperatedwith. Lawson in passing a card to another employee.13 Inany case, it was not established that the ostensible threatwas communicated to other employees.(2)Alma Jean Ellis testified to an incident 1 week beforethe election while she, Mae Ollie Hoover, and Lawson werein a group waiting to clock out at the end of the workday.Lawson was in front of and facing Ellis and Hoover, whowereapproximately , alongside each other.14He washolding a pocket knife 15 "kind of down," with his thumbon the open blade pointed toward Hoover. Ellis slapped orhit Hoover on the back and said, "Mae, he's got a knife."Ellis then asked him, "what are you going to do with thatknife?" He said, I'm going to use it," and "more or lesslooked at Mae." Ellis and Hoover walked out of the planttogether, and no further mention was made of te knife.Hoover testified in effect that she was completely unawareof the incident at the time. It was not until the next daythat she learned about it from Ellis.16 On the informationshe received, Hoover stated that Lawson "had a knife inmy back and I was in front of him and he was next to meand [Ellis] was behind him."Ellis also testified that, 2 or 3 days thereafter, Lawsontold her and Hoover at .the timeclock that he was carryinga gun around. He "just looked over at [Hoover] and saidhe didn't want to catch a certain party out at night byherself."This occurred during a conversation in whichLawson indicated he was going to vote for the Union.Hoover was not questioned concerning this incident.l7The quality of the above testimony is extremely poor.There is no evidence in the case of actual violence byLawson (or byanyother employee). Concerning the knifeand' gun incidents, the circumstances described are toovague, inconsistent, and implausible to provide a sufficientbasis for holding that threats of force by Lawson weremade or reasonably to be understood. Further, it is notshown that these incidents were discussed by Ellis andHoover with other employees or reported to any authori-ties.t2_Previously she testified she "believes" she told employee Mae OllieHoover, and also her mother and father.13An inconsistency is apparent and unclarified in Reed's testimony that,prior to the election, Charles Fowler had asked her why she was against theUnion and she gave him certain reasons.14Ellisgave confusing and changing testimony as to the respectivepositions at the timeclock15A "regular little pocket knife "-(3) The testimony of Hooverraises considerable doubtas to her reliability in view of her positive denials that shesigned a union card and that she had given an affidavit to aBoard agent, although the facts of the union card andthe affidavit were clearlyestablished.Hoover testified in substance: About 1 month before theelection, she had a conversation with Lawson in her parkedcar at lunchtime.He asked her to sign a union card, andshe declined. About 2 weeks later, Lawson told her that ifshe was not going to be for the Union, she would lose herjob. He also said that if she "wasn't for it, he'd catch [her]out away from there." She responded, "well, we'll see howthat works out."Described in Hoover's affidavit, Lawson's assertion wasthat she "stood a pretty good chance of losing her job" ifshe did notsigna card. The alleged statement that hewould "catch" her "away from there" was not mentioned.And Hoover further averred that "before the election, Iwas never threatened over the union,that is, I was nevertold anything would happen to me if I backed out."Faber Hall, a supervisor, testified that a couple of weeksbefore the election Hoover came to him in tears. She saidthat Lawson told her she would lose her job if she did notvote for the Union. Hall did not report this to "any topmanagement." Winston Virden, a supervisor, testified thatHoover told him before the election of her conversationwith Lawson in her car at the parking lot. She said Lawsontold her if she did not vote for the Union "somethingwould happen." 18-I do not credit Hoover generally. Even if made, l wouldnot find that such statements by Lawson rise to the level ofactual threats,19 or that she was intimidated thereby. Norwere the alleged statements communicated to otheremployees.B.James KeatonJimmy Andrews, an employee, testified concerning aconversation in the lunchroom 2 weeks before the election.He was seated with several persons at a table. EmployeeKatie Williford said she did not know how she was goingto vote. Standing nearby, Keaton, an employee, remarkedthat "if she didn't vote for that she could lose her job if the--union went in." Williford told Keaton she did not believe-he knew what he was talking about, and she was going tosee her boss-about it.Williford then 'testified that at her work station onenight,Keaton asked her if she was going to vote, and shesaid, no. He told her, "if the union gets in, you will besweeping floors." She responded, "I don't want to hear nomore on the subject." A week later, about April 16, thelunchroom incident took place. Keaton asked her "again"ifshewas voting for the Union, and she answerednegatively. He said if she did not vote for the Union thatisEllis "could have sworn" Hoover heard her remark about the knife atthe time of the incident17Hoover's testimony was heard by Ellis.Ellis gave no affidavitisThis is, of course, hearsay in attempting to evidence a threat Hooverdescribed no threat in her own account of the car conversation,supra79Prediction of job loss is discussed below;the other statements are toovague. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDshe would be sweeping floors, that she "might not bethere," 20 and that a gas station operated by her family"could be burglarized or broke into." She told Keaton she"didn't think he knew what he was talking about," and"didn't think he had any control over" her job.21 That dayshe talked to her night foreman, a supervisor, concerningthis incident. She could not identify the persons at thelunch table otherthanAndrews. She did not vote in theelection.Keaton was no longer employed, and did nottestify.There were no affidavits in the Board's file fromAndrews or Williford.Clearly different versions were given by Andrews andWilliford, both Respondent's witnesses, and I am inclinedto credit only that of Andrews.22 I find that Williford, andemployees generally,were capable of evaluating thesource, i.e.,Keaton, as lacking in authority to affect theirjobs.23Moreover, it was not shown that Keaton's state-ments were heard by or spread to employees other thanAndrews.C.Richard HarrisPaul B. Mons, a' maintenance mechanic, was working inthe printing department 2 weeks before the election whenSupervisor Faber Hall walked in. Mons testified thatemployee Harris told him, out of Hall's presence, if "Halldidn't change his mind about the union that he would bumhis house down." 24 I do not credit Mons that he told it toHoover on the same day. In his affidavit to the Board, hestated that he "did not repeat it to Hall or anyone elsebefore the election."Ifind that the threat was not directed against anemployee and was not within the awareness of employeesother thanMons. As expressed, Harris' statement isambiguous as to whether he was speaking for or against theUnion.25E.Otis O. ValentineA.G. Henry, an employee, was called by counsel forthe Regional Director on the basis of an affidavit obtainedin the investigation of Respondent's objections. Henrytestified that, about 1 month before theelection, employeeValentine asked him if he was for or against the Union. Heanswered he was against it. Valentine then said, in effect,that he "should be careful because there are people aroundhere that might do anything." He added that if Henry kepthismouth shut everything will be all right. Shortlythereafter,Valentine told him that "if it went union," hewould see that Henry did not work there any more. Henryrelated the conversation to his boss, Supervisor William R.Motley, and did not know whether he told anybody else inthe plant.Motley commented that he did not know howthey could cause him to lose his job.26Iam constrained to credit Valentine on the basis ofplausibility. In any case, I would find the statement-con-cerning people around here who might do anything-astoo vague to constitute a threat. Similar to the Keatonremark, treated above, I could find that Henry, particularlyafter the assurance he received from Motley, could wellassessValentine's lack of power to cause the loss of anyjob.And these alleged threats were not revealed to anyother employees.F.CharlesVaughnThe Regional Director's counsel also developed throughD. L. Harkey, a former supervisor, that Vaughn once toldhim, if anyone crossed picket lines "they wouldn't do it butonce." Vaughn also referred to newspaper reports to theeffect that people had cars turned over "and stuff likethat."Made to a supervisor, this type of hypotheticalcomment could not have affected any employee votes inthe election.D.James J.WhisnantWhisnant, an over-the-road truckdriver for Respondent,testified that, before the election, he checked the rearsection of his truck after it was loaded on companypremises. He found attached to an inside wall a large pieceof cardboard with writing on it to the effect that there wasa bomb in the nose of the trailer. He took down the pieceof cardboard and tore it up. He made no search for thebomb and did not report the matter to any authorities. Heimagined "it was a prank or someone trying to have somefun." After he returned from his trip several days later, hediscussed the incident with other drivers and the dispatcherin the vein that it was a joke. In his affidavit to the Board,there is no mention of the bomb notice.-The bomb prank is not attributable to the Union, or toany employee, or related in any way to the pendingelection.20Elicited on redirect by a leading question.21Tending to show absence of intimidation.22That the gas station"could be burglarized"would, in my opinion,reasonably be regarded as a vague prediction,rather than a threat thatKeaton himself would carry out.23Cf.,N L.R.B. v. GriffithOldsmobile,Inc., supraconcerning employeestatements that union membership would be a requirement for holding a jobas not constituting grounds for voiding the electionG.ConclusionIn view of all of the foregoing, I conclude thatRespondent failed to sustain its "heavy burden" ofestablishing that threats weremade which created anatmosphere of fear and reprisal so as to affect the freechoice of employees in the Board election. Accordingly, itis recommended that Objection II be dismissed.OBJECTION VIThe objectionallegesthat the Union through its agents"purposely deceived the employees by stating that theemployer's president had misappropriated company funds,using them for his personal enjoyment, and thus deprivedemployees of benefits to which they were entitled." Thecourt indicated that the crucial questions are whether ornot a certain statement attributed to a union representative24Harris wasnot employed by Respondentat the timeof thehearing, hedid not testify. Hams had driven to and from work in a car pool with Halland others.25Hall testified he hadsigneda union card in January 1971 andattended some unionmeetings. One month before the election, on March11, 1971, the Regional Director formally found,on a disputed issue, thatHall was a supervisor.26Motley was not questioned on this subject. SOUTHERN PAPER BOX COMPANY61was in fact made, and whether or not Respondent had anopportunity to respond.Reed, Andrews, Hoover, and Mons testified that astatement concerning Respondent's president was made ata union meeting'at the Rose Motel, chaired by WaylonBrown, an International representative of the Union. Iaccept Brown's testimony that the only meeting at theRose Motel took place on February 2, 1971.27 Andrewsgave this version, which I credit as substantially accurate:Someone inquired whether the bonus would be cut out iftheUnion came in. The reply was that present benefitswould not be cut. Someone indicated that the bonuses toemployees in 1970 were smallerthanthey were in previousyears.Then someone said that Respondent's president,Raymond Karcher, had made a trip to Europe. Brown28remarked, "well, that's probably where the rest of yourbonus went." Hoover also stated that Brown used the word"probably,"whileMons indicated he had no clearrecollection of the way it was expressed by Brown. Reedcould not identify the source of the remark, but thesubstance of her testimony was similar to that of Andrews.Mrs.CharlieMetcalf andWhisnant each testified, insubstance, that during a visit by Brown to their respectivehomes before the election, Brown told them that the bonuswas cut because Karcher had taken the money for a trip toEurope. Brown testified he "could have" made thestatement with the qualifying term such as "probably," buthe definitely told no one that Karcherdidtake the bonusmoney for a tour to Europe.29 The distinction may be ofminor consequence. However, since Andrews and Hooverspecifically recalled the word "probably" in the context, itappears plausible to me that Brown was consistent as to theform in which he framed such remarks concerningKarcher. I find that, in this manner, such statements weremade by Brown at the February 2 meeting and at thehomes of Metcalf and Whisnant.The established practice of Respondent was to payyearly bonuses to the employees about September orOctober, expressly predicated upon the extent of its profits,as shown in the fiscal year ending June 30. In 1969, theemployees received the equivalent of 2 weeks' pay; thisamount was cut approximately in half in 1970. In June1970, President Karcher went on a cruise to Europe. InSeptember or October, Respondent explained to theemployees by letter accompanying each payment that itwas sorry the profit this year did not justify a larger bonus.The amount of.the annual profit was not disclosed to theemployees.As Respondent was aware, the employeesopenly discussed their discontent with the bonus reduction.Before the Union appeared on the scene (about Decem-ber), it was spoken among the employees that Karcherused the difference in the bonus money to finance his triptoEurope. During the campaign, after issuance of thedirection of election (on March 11, 1971), Respondentposted on the bulletin board a series of questions andanswers, which included the following:If the Company is not doing so well and had to cutbonuses-then where did they get the money to buy allthat expensive new equipment?Answer:We borrowed from the bank, just like you do if youneed to buy a car or any other large purchase. We hadto do this to keep up with our competition to provideyou as much job opportunity as possible.D.L.Harkey, a former supervisor of Respondent,testified: "It was all over the plant" that the employeeswere unhappy regarding the reduction in the bonus. Threeweeks before the election, one of his employees, WillieWard, told him she was upset that the bonus was cut and"Karcher had used it to go overseas and buy newequipment." He also heard Ward making such statementto other employees. Within a day or two, Harkey reportedsuch information to Vice President Raymond Cardwell.Cardwell merely said, "it's one of those things." Harkey iscredited against Cardwell's denial. Karcher testified he firstacquired the knowledge, that such a statement was beingmade concerning his trip to Europe, when he was soinformed by Traffic Manager Jerry Cardwell on April 9,shortly following the election held that day. Jerry Cardwelltestifiedhe learned about it for the first time when heoverheard remarks by employees in the lunchroom thatthiswas the reason the Union won the election. Heimmediately notified Karcher.Karcher testified that he is presently chairman of theboard, president, and general manager of the corporation.By direct and beneficial ownership, he controls 75 percentof the stock. The purpose of the incorporation in 1966 wasto give employees an opportunity to participate in theownership of the Company. Previously there existed apartnership consisting of himself and his twosisters.ConclusionThe bonus cut was widely discussed by employees at theplant and at union meetings. The remarks reflecting uponKarcher's trip circulated and were common currencyamong employees before the advent of the Union. Thestatements to employees on this subject emanating fromUnion Agent Brown occurred on and subsequent toFebruary 2. In the weeks before the scheduled election onApril 9, similar statements were being made by employeeswithin the specific awareness of at least one supervisor anda vice president. On its face, without clarification, theattribution of the bonus difference to the use of Karchercarried a certainad hominemimplication.With full respectfor the opinion of the court concerned with the question ofproviding a formal hearing onprima facieissues of fact, Iconsider the litigated record as having illumined themeaning of the remarks in question regarding the Karchersojourn.Karcher had been and, after incorporation,essentially continued in the eyes of the employees to be"the Company." The severe bonus reduction was apparent-ly difficult for the employees to accept understandably,particularly as the amount of the bonus was linked to theprofit picture, and Respondent, for its owngoodreasons,did not attempt to show the employees the precise profit27Reed fixed the meetingon February 2; Hoover andMons placed itabout 3 weeks before theelection;and Andrews,confused on cross-examination,stated it was at"the Rose City" but after the election.28Andrews was not sure it was Brown.29 Brown did not recall whether the subject was discussed with Metcalfand denied that it was discussed with Whisnant. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDfigures for the year. It is a realistic recognition thatemployees sometimes remark about the apparent luxuriesof their employer as having been unfairly derived from theemployees' work efforts. Here, the described statements byemployees, qualifiedly reiterated by Brown, could reason-ably be construed in a similar vein. The Karcher trip tookplace before the fiscal year end and knowledge of theprofits,and preceded by 3 to 4 months the bonusannouncement. In my view, the known context canscarcely be likened to that, for example, of a trusteeaccused of embezzling funds. The indignant language ofthe allegation, i.e.,misappropriating funds for personalenjoyment, is plainly overdrawn. In this record, Respon-dent did not, in argument or evidence, purport to show thenature of the response it would have made to employeesbefore the election. If concerned with theadhomineminnuendo, it seems to me that all Karcher could have donewas,, publicize a denial, which would have served little tocounter the employees' real resentment relating to the factof the bonus cut.In all the circumstances of this issue, as now clarified, Ireach the conclusion that Respondent's Objection VIshould be overruled. I find, against the entire background,thatBrown's, statements pertaining to Karcher and thebonus were not unknown to the employees, and were notsomisleading, or beyond the employees' own ability toevaluate, as to materially affect their free choice in theelection.Furthermore, the facts are that Respondent,through its supervisors, had essential knowledge of thestatements in question over a substantial period precedingthe election, that it did attempt to explain the bonus cut byits letter and its posting on the bulletin board, and to theextent it desired to answer thead hominemimplicationagainst Karcher, it had ample opportunity to do so beforethe election.RECOMMENDATIONIt is accordingly recommended that the Board reaffirmits previous findings that the Union was properly certifiedand that Respondent's refusal to bargain with the Unionviolated Section 8(a)(5) of the Act.